If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


SCOTT LAKE GOLF & PRACTICE CENTER,                                    UNPUBLISHED
                                                                      July 23, 2020
               Petitioner-Appellee,

V                                                                     No. 348058
                                                                      Tax Tribunal
PLAINFIELD TOWNSHIP, also known as                                    LC No. 17-002609-TT
PLAINFIELD CHARTER TOWNSHIP,

               Respondent-Appellant.


Before: METER, P.J., and BECKERING and O’BRIEN, JJ.

PER CURIAM.

        Respondent, Plainfield Township, appeals as of right the Tax Tribunal’s findings regarding
the true cash value, state equalized value, and taxable value of the property of petitioner, Scott
Lake Golf and Practice Center. Because the Tax Tribunal did not err as a matter of law and its
findings were supported by competent, material, and substantial evidence, we affirm.

                                  I. FACTUAL BACKGROUND

       The property is an existing 27-hole, public, daily-fee golf course that operates profitably.
In 2017, respondent assessed the property on the basis that its highest and best use was as vacant
land available for residential development. Petitioner contested this determination, arguing that
the property’s highest and best use was to continue operation as a public golf course. Respondent’s
assessor based his opinion on the value of comparable sales of land for residential development,
while petitioner’s appraiser based his opinion on a capitalized value of the property as a golf course
under an income analysis. Both parties’ experts provided evidence to refute the other party’s
analysis.

        The Tax Tribunal found the opinion of petitioner’s appraiser persuasive and found that the
sales comparison approach of respondent’s assessor lacked weight and credibility. The tribunal
also considered petitioner’s sales comparison approach and found that it lacked weight. It credited
and largely adopted petitioner’s income approach, though it declined to adopt certain deductions
for which petitioner had not provided authority. Ultimately, the Tax Tribunal found that the
property had been overassessed and modified the property’s values.


                                                 -1-
                                 II. STANDARDS OF REVIEW

        This Court’s review of a decision by the Tax Tribunal is limited. Mich Props, LLC v
Meridian Twp, 491 Mich 518, 527; 817 NW2d 548 (2012). When a party does not dispute the
facts or allege fraud, this Court reviews whether the tribunal “made an error of law or adopted a
wrong principle.” Id. at 527-528. This Court may review the tribunal’s evidentiary rulings if they
involve errors of law. Georgetown Place Coop v City of Taylor, 226 Mich App 33, 239; 572
NW2d 232 (1997).

        This Court must accept the Tax Tribunal’s factual findings if “competent, material, and
substantial evidence on the whole record” supports them. Const 1963, art 6, § 28. Substantial
evidence supports the Tax Tribunal’s findings if a reasonable person would accept the evidence as
sufficient to support the conclusion. Wayne Co v Mich State Tax Comm, 261 Mich App 174, 186-
187; 682 NW2d 100 (2004). Substantial evidence “may be substantially less than a preponderance
of the evidence.” Id. at 187.

                                        III. CREDIBILITY

       Respondent argues that the Tax Tribunal erred when it determined as a matter of law that
respondent’s valuation disclosure had lesser weight than an appraisal report. The record does not
support respondent’s contention.

        Generally, the Tax Tribunal’s rules of procedure govern the proceedings before it.
Signature Villas, LLC v Ann Arbor, 269 Mich App 694, 705; 714 NW2d 392 (2006). Unless the
Tax Tribunal grants leave, a witness may not testify about the value of property without submitting
a signed valuation disclosure that contains the witness’s conclusion of value and the basis for that
conclusion. Mich Admin Code, R 792.10255(2). A “ ’valuation disclosure’ means documentary
or other tangible evidence in a property tax contested case that a party relies upon in support of the
party’s contention as to the true cash value of the subject property or any portion thereof and
contains the party’s value conclusions and data, valuation methodology, analysis, or reasoning.”
Mich Admin Code, R 792.10237.

        In this case, respondent’s assessor agreed that he had not provided an appraisal report.
Petitioner sought to exclude respondent’s valuation disclosure on the basis that it was not
admissible because it was not an appraisal report. When the Tax Tribunal rejected petitioner’s
challenge, the tribunal noted that petitioner would have an opportunity for cross-examination on
the basis that there was a substantial difference between a valuation disclosure and an appraisal
report. The tribunal then referred to its rules of procedure, repeated that petitioner’s objection was
noted, and admitted respondent’s valuation disclosure.

        The record simply does not support respondent’s contention that the tribunal determined
that a valuation disclosure had less weight as a matter of law. To the contrary, the tribunal admitted
and considered respondent’s valuation disclosure and determined that it lacked weight and
credibility. This Court will not interfere with the Tax Tribunal’s determinations of the weight to
assign to the evidence. Great Lakes Div of Nat’l Steel Corp v Ecorse, 227 Mich App 379, 404;
576 NW2d 667 (1998). It is not an error of law for the tribunal to reject a party’s proposed
valuation. Id. While respondent is correct that the tribunal treated its valuation disclosure as less



                                                 -2-
persuasive than petitioner’s appraisal report, it was not an error of law for the tribunal to reject
respondent’s evidence after concluding that it had little weight. The tribunal’s ruling outlined
several deficiencies in respondent’s report that were based on the substance of the report, not its
form.

        Respondent’s remaining contentions largely rest on its assertion that the tribunal erred by
accepting the opinion of petitioner’s appraiser and rejecting its valuation disclosure. Respondent
asserts that the tribunal’s highest and best use and true cash value findings both lacked the support
of competent, material, and substantial evidence because they were based on the opinion of
petitioner’s appraiser.1 We decline to overturn the tribunal’s determinations concerning the weight
and credibility of the evidence. As will be discussed, the tribunal’s findings were supported by
competent, material, and substantial evidence on the whole record.

                                  IV. HIGHEST AND BEST USE

       Respondent asserts that the evidence did not support the Tax Tribunal’s finding that the
highest and best use of the property was a golf course, rather than as vacant land for residential
development. We disagree.

        True cash value and fair market value are synonymous. Huron Ridge LP v Ypsilanti Twp,
275 Mich App 23, 28; 737 NW2d 187 (2007). Fair market value is the highest price that the
property would bring if exposed for sale on the open market. Detroit Lions, Inc v Dearborn, 302
Mich App 676, 697; 840 NW2d 168 (2013). Fair market value is based on the highest and best
use of the property, which means “the most profitable and advantageous use the owner may make
of the property even if the property is presently used for a different purpose or is vacant, so long
as there is a market demand for such use.” Id. (quotation marks and citations omitted). The highest
and best use of the property is a use that is “legally permissible, financially feasible, maximally
productive, and physically possible.” Id. (quotation marks and citation omitted). The property’s
highest and best use may be its existing use. Id.

        In this case, the tribunal found that the property’s highest and best use was as a public,
daily-fee golf course. Evidence in the record supported the tribunal’s findings. Petitioner’s
appraiser testified that the highest and best use of the property was continued use as a daily-fee
golf course. He opined that the property was too large and there was insufficient demand to
feasibly convert it to residential development. The property would reasonably accommodate 673
residential units, but respondent averaged only 100 building permits a year, and it was not
reasonable to assume that petitioner would capture the entire market for development. Petitioner’s
appraiser opined that the development project was not financially feasible because it would take


1
  We note that respondent’s argument rests in part on a contention that the Tax Tribunal arbitrarily
accepted the opinion of petitioner’s appraiser in this case, but rejected a similar report by
petitioner’s appraiser in a different case. While the second report is not part of the lower court
record in this case because respondent did not file it with the tribunal, see MCR 7.210(A)(1), we
note that we have reviewed the reports, and respondent’s contention lacks merit. While the reports
are similar in their generalities, they are different in their specific applications to the properties at
issue. Additionally, the specifics of both cases significantly vary.


                                                  -3-
many years to absorb and would not be closed out in a reasonable time, which created an
unreasonable risk that developers would not assume.

        In contrast, respondent’s assessor offered no evidence to support the feasibility of a
residential development. Respondent’s assessor generally opined that a residential development
was financially feasible because there was a demand for housing in the area. When asked why he
did not attach data to his valuation disclosure to support his statement that there was an increase
in housing demand, respondent’s assessor testified that, “being a valuation disclosure I was just
trying to give a synopsis of what I believe and what my opinion is and what my experience is in
the market that I’m operating in.” Respondent’s assessor was not aware of any going-concern golf
course in respondent’s township that had been converted to residential development.

        We conclude that competent, material, and substantial evidence supported the tribunal’s
finding that the highest and best use of the property was a public, daily-fee golf course. A
reasonable person would accept the evidence as sufficient to support the tribunal’s conclusion that
petitioner established that residential development was not financially feasible.

                         V. TRUE CASH VALUE DETERMINATION

        Respondent contends that the Tax Tribunal’s finding regarding true cash value was not
supported by competent, material, and substantial evidence. Respondent also bases this contention
on its argument that the opinion of petitioner’s assessor was not credible. For the reasons
previously stated, we reject this argument. Considering the whole record, we conclude that the
tribunal’s true cash value finding was supported by sufficient evidence.

        Generally, competent and substantial evidence supports the tribunal’s determination of true
cash value if it is within the range of the evidence advanced by the parties. President Inn Props,
LLC v Grand Rapids, 291 Mich App 625, 641-642; 806 NW2d 342 (2011). When determining
value, the tribunal may accept one theory and reject the other theory, may accept both theories, or
may combine theories. Id. at 639-640.

        Both parties’ witnesses opined that the income approach to value was the best method to
determine the value of petitioner’s property as a golf course. Petitioner’s appraiser offered a
capitalized true cash value that he obtained on the basis of local market data. Petitioner’s appraiser
specifically considered the area within 10 to 20 miles of petitioner’s golf course to determine an
average volume of play, which petitioner’s actual volume of play fell within. He used this number
to determine average green fees and other sources of revenue, from which he subtracted
petitioner’s stabilized expenses. He established that petitioner’s stabilized expenses were 86.4%
of gross revenue, which was similar to the average expense ratio for other golf courses in the frost
belt with a similar revenue. Petitioner’s appraiser then capitalized the property’s net operating
income on the basis of a capitalization rate extracted from market data, which he checked against
a “band of investment” method. Applying the capitalization rate allowed petitioner’s appraiser to
derive a going-concern value for the property, from which petitioner removed the value of personal
property and other business deductions.

       While the Tax Tribunal did not accept petitioner’s deduction of business intangibles from
the going-concern value, it accepted the valuation of petitioner’s expert regarding income,



                                                 -4-
expenses, operating income, and capitalization. The tribunal’s ultimate determination of value
was within the range of values advanced by the experts in this case, and the tribunal was entitled
to accept petitioner’s approach to value. While respondent argues that the Tax Tribunal should
have instead adopted its sales comparison approach, the tribunal determined that approach had no
credibility. It thoroughly explained its reasoning for that finding, and we will not overturn its
decision on appeal. Ultimately, we conclude that competent, material, and substantial evidence
supported the tribunal’s finding of the property’s true cash value because a reasonable person
would accept the opinion of petitioner’s appraiser as sufficient to support the tribunal’s conclusion.

                                               VI. BIAS

      Respondent argues that the tribunal judge was biased against it, which the judge
demonstrated by rejecting its valuation disclosure and favoring an appraisal report without reason.
We disagree.

          As an initial matter, this issue is not preserved. To preserve an issue of judicial bias, a
party must raise the claim before the trial court. Meagher v Wayne State Univ, 222 Mich App 700,
726; 565 NW2d 401 (1997). Respondent did not raise a bias argument before the tribunal. When
a party has not preserved a claim of judicial bias, this Court reviews the issue for plain error. See
Hogg v Four Lakes Ass’n, Inc, 307 Mich App 402, 406; 861 NW2d 341 (2014). An error is plain
if it is clear or obvious, and it affects substantial rights if it affected the outcome of the lower court
proceedings. Duray Dev, LLC v Perrin, 288 Mich App 143, 150; 792 NW2d 749 (2010). A party
who alleges that a judge is biased must overcome the heavy presumption in favor of judicial
impartiality. Cain v Dep’t of Corrections, 451 Mich 470, 497; 548 NW2d 210 (1996).

        Generally, this Court will not conclude that a judge was biased on the basis of a ruling
against a party, even when the ruling was erroneous. Mahlen Land Corp v Kurtz, 355 Mich 340,
350; 94 NW2d 888 (1959); Bayati v Bayati, 264 Mich App 595, 603; 691 NW2d 812 (2004).
Judicial rulings almost never constitute a valid basis for bias, unless the judicial opinion displays
“a deep-seated favoritism or antagonism that would make fair judgment impossible.” Cain, 451
Mich at 496 (quotation marks, citation, and emphasis omitted).

       As previously discussed, the tribunal’s rejection of respondent’s valuation disclosure was
based on the weight it assigned to the evidence, and its ruling was not erroneous. We have
reviewed the tribunal’s rulings, which display no deep-seated favoritism toward petitioner or
antagonism toward respondent. We conclude that respondent’s assertions of bias lack merit
because respondent has not demonstrated any error, much less a plain error.

        Affirmed.



                                                                 /s/ Patrick M. Meter
                                                                 /s/ Jane M. Beckering
                                                                 /s/ Colleen A. O’Brien




                                                   -5-